Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Xiaochun Zhu on April 6, 2021. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Amendment of claims 1, 10 and 11:

1. (Currently Amended) A fraudulent transaction detection method based on sequence wide and deep learning, comprising:
performing feature mapping processing on each of a plurality of transaction data to generate corresponding feature vectors;
converting the feature vectors of a transaction to be detected into integrated feature vectors based on a first self-learning model;

determining the number of transactions conducted within the first time period by the transaction account for the transaction to be detected, and
configuring the second self-learning model to have a first number of sub-models based on the determined number of transactions, each of the sub-models respectively performing independent training learning, wherein the first number is equal to the determined number of transactions;
combining the integrated feature vectors and each of the time sequence feature vectors corresponding to each of the time sequence transactions to form depth feature vectors; and
classifying the depth feature vectors based on a third self-learning model to determine whether the transaction to be detected is a normal transaction or a fraudulent transaction.

10. (Currently Amended) A fraudulent transaction detection system based on sequence wide and deep learning, comprising:
a hardware processor being configured to:
perform feature mapping processing on a plurality of transaction data to generate a plurality of sets of corresponding transaction feature vectors;
convert the feature vectors of a transaction to be detected into integrated feature vectors through a first self-learning model;
convert the feature vectors respectively of at least one time sequence transaction into time sequence feature vectors through a second self-learning model, wherein the time sequence transaction represents a transaction conducted within a first time period by a transaction account for the transaction to be detected, by
determining the number of transactions conducted within the first time period by the transaction account for the transaction to be detected, and
equal to the determined number of transactions;
combine the integrated feature vectors and each of the time sequence feature vectors corresponding to each of the time sequence transactions to form depth feature vectors; and
classify the depth feature vectors to determine whether the transaction to be detected is a normal transaction or a fraudulent transaction through a third self-learning model.

11. (Currently Amended) A non-transitory computer-readable medium storing one or more instructions executable by a computer system to implement a fraudulent transaction detection method based on sequence wide and deep learning, the method comprising:
performing feature mapping processing on each of a plurality of transaction data to generate corresponding feature vectors;
converting the feature vectors of a transaction to be detected into integrated feature vectors based on a first self-learning model;
respectively converting the respective feature vectors of at least one time sequence transaction into time sequence feature vectors based on a second self-learning model, wherein the time sequence transaction represents a transaction conducted within a first time period by a transaction account for the transaction to be detected, comprising: 
determining the number of transactions conducted within the first time period by the transaction account for the transaction to be detected, and
configuring the second self-learning model to have a first number of sub-models based on the determined number of transactions, each of the sub-models respectively performing independent training learning, wherein the first number is equal to the determined number of transactions;

classifying the depth feature vectors based on a third self-learning model to determine whether the transaction to be detected is a normal transaction or a fraudulent transaction.


Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 2-21 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 10 and 11. Reference Li teaches training a fraudulent transaction detection model using results from a classifier with combination of convolution data.  Reference Jin teaches plurality of sun-models assigned to GPUs. Reference Sanghvi teaches deploying model profiles based on the number of transactions processed within a period of time. References of record do not expressly disclose “configuring the second self-learning model to have a first number of sub-models based on the determined number of transactions, each of the sub-models respectively performing independent training learning, wherein the first number is equal to the determined number of transactions” in claim 1 (similarly, claims 10 and 11).
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124